Exhibit 10.2
FIRST AMENDMENT TO NOTE
          This First Amendment to Note (the “First Amendment”) is made as of
this 30 day of April, 2008 by and between Bank of America, N.A. (the “Bank”)
having an office located at 100 Federal Street, Boston, Massachusetts 02110 and
iRobot Corporation (the “Borrower”), a Delaware corporation having an office at
63 South Avenue, Burlington, Massachusetts 01803 to that certain Note dated
June 5, 2007 executed by the Borrower in favor of the Bank (the “Note”). Any
capitalized terms not otherwise defined herein shall have the same meanings
designated in the Note.
W I T N E S S E T H:
          WHEREAS, the Borrower did on June 5, 2007 execute, seal and deliver to
the Bank the Note; and
          WHEREAS, the Borrower has requested that the Bank increase the maximum
principal of the Note;
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, receipt of whereof is hereby
acknowledged, it is hereby agreed by and between the Borrower and the Bank as
follows:

1.   The Note is hereby amended by replacing where applicable the references to
“Thirty Five Million Dollars” and “$35,000,000.00” with “Forty Five Million
Dollars” and “$45,000,000.00”.   2.   The Note, as amended hereby, shall remain
in full force and effect and all terms hereof are hereby ratified and confirmed
by the Borrower. Except for specifically provided herein, all other terms and
conditions of the Note shall remain in full force and effect.   3.   The
Borrower by its execution of this First Amendment in the space provided below,
represents, warrants and agrees that the Borrower has no claims, defenses,
counterclaims or offsets against the Bank in connection with the Note or any of
the other documents executed in connection therewith and, to the extent that any
such claim, defense, counterclaim or offset may exist, the Borrower by its
execution of this First Amendment in the space provided below, hereby
affirmatively WAIVES and RELEASES the Bank from same.   4.   This First
Amendment shall take effect as a sealed instrument under the laws of the
Commonwealth of Massachusetts as of the date first above written.   5.   Any and
all references to the Note and any instrument previously and now hereafter
executed by the Borrower shall be deemed to refer to the Note as amended by this

-1-



--------------------------------------------------------------------------------



 



First Amendment and any future amendments hereafter entered into between the
Borrower and the Bank.
          IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment as of the date and year first above written as a sealed instrument.

                  WITNESS:       iROBOT CORPORATION
   
 
               
/s/ Paul Tavalone
      By:   /s/ Geoffrey P. Clear    
 
               
 
               
 
      Title:   Sr. VP and CFO    
 
               
 
                        BANK OF AMERICA, N.A.    
 
               
 
      By:   /s/ Richard MacDonald    
 
               
 
               
 
      Title:   Vice President    
 
               

-2-